                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


QUINTIS REAMS,

      Plaintiff,

v.
                                            Civil Action No. 7:19-CV-53 (HL)
MICHAEL ANGELO RESTAURANT,
INC. AND MICHAEL REGINA,

      Defendants.


                                    ORDER

      Before the Court is Plaintiff Quintis Reams and Defendants Michael Angelo

Restaurant, Inc. and Michael Regina’s (collectively as “Parties”) Amended Joint

Motion to Approve Settlement Agreement. (Doc. 16). Plaintiff is an employee of

Defendant. (Compl. ¶ 5). The Parties’ proposed settlement agreement seeks to

resolve Plaintiff’s claims under the Fair Labor Standards Act (“FLSA”). See 29

U.S.C. § 201, et seq. Plaintiff alleges that Defendants failed to pay his overtime

wages. See (Compl. ¶¶ 16–21). The FLSA imposes a duty on this Court to

review the proposed settlement agreement for fairness. See Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1353–54 (11th Cir. 1982). When the Court

first took up this matter, it determined that the evidence in the record was

insufficient to examine the settlement’s proposed attorney’s fee award. The Court

ordered the Parties to amend their settlement agreement and to include
information reflecting the number of hours Plaintiff’s counsel expended on this

matter and his hourly rate. (Doc. 13). Accordingly, the Parties filed an amended

settlement agreement. (Doc. 14). Plaintiff’s counsel submitted his billing records

for this matter along with a declaration informing the Court of his hourly rate and

experience with FLSA claims. (Docs. 16-2, 16-3). The Court then held a

telephone conference with the Parties to discuss whether Plaintiff would receive

liquidated damages. (Doc. 15). The Parties filed a second amended settlement

agreement addressing Plaintiff’s liquidated damages award. (Doc. 16). Having

reviewed the Parties’ amended settlement agreements, the Court can complete

its fairness inquiry.

   I. Discussion

       Section 207 of the FLSA requires employers to pay their employees one

and a half times their regular hourly rate for hours the employees work overtime,

exceeding the standard forty-hour workweek. 29 U.S.C. § 207. If employers

violate this provision, employees may sue to recover their unpaid overtime

wages. 29 U.S.C. § 216(b). The FLSA allows plaintiff-employees and defendant-

employers to enter into negotiated settlement agreements to resolve claims for

unpaid wages. Id. Congress recognized, however, that “there are often great

inequalities in bargaining power between employers and employees.” Lynn’s

Food Stores, Inc., 679 F.2d at 1352. Consequently, the Act’s provisions require

judicial review and approval of such settlement agreements. Id. at 1353. Before a

                                        2
district court can enter the parties’ “stipulated judgment,” it must first “scrutiniz[e]

the settlement for fairness.” Id. Courts must evaluate whether the negotiation

process and resulting settlement agreement are fair and reasonable to plaintiff.

Id. at 1355. Judicial scrutiny is not limited to the plaintiff’s award. Courts must

also review “the reasonableness of counsel’s legal fees to assure both that

counsel is compensated adequately and that no conflict of interest taints the

amount the wronged employee recovers under a settlement agreement.” Silva v.

Miller, 307 F. App’x 349, 351 (11th Cir. 2009).

      If the proposed settlement agreement reflects “a fair and reasonable

resolution of a bona fide dispute,” a court can approve the settlement “to promote

the policy of encouraging settlement of litigation.” Lynn’s Food Stores, Inc., 679

F.2d at 1354, 1355. Here, the Parties identified the following bona fide disputes:

whether Plaintiff received the statutory rate for his overtime hours; the number of

overtime hours Plaintiff worked; the applicable statute of limitations; and whether

Plaintiff is entitled to liquidated damages. (Doc. 12, p. 3). The Court evaluates the

proposed settlement agreement and inquires into whether the settlement

agreement fairly and reasonably compromises these disputed issues.

          A. Damages Award

      The FLSA instructs that employees not paid overtime wages receive

damages in the amount of their unpaid overtime compensation, plus an

additional, equal amount of liquidated damages. 29 U.S.C. § 216(b). The

                                           3
Supreme Court wrote nearly seventy-five years ago that the FLSA’s primary

purpose is “to aid the unprotected, unorganized and lowest paid of the nation’s

working population.” Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 n.18

(1945). The liquidated damages clause enforces the Act’s purpose; it deters

employers from exploiting their employees by threating additional damages.

Bailey v. TitleMax of Ga., Inc., 776 F.3d 797, 804 (11th Cir. 2015) (“[T]he FLSA

has a deterrent purpose.”); Brooklyn Sav. Bank, 324 U.S. at 710 (“[T]hat

[employers] cannot escape liability for liquidated damages . . . tends to [e]nsure

compliance.”). An employer’s good faith is the only exception to liquidated

damages. See 29 U.S.C. § 260; Spires v. Ben Hill Cty., 980 F.2d 683, 689 (11th

Cir. 1993) (“[L]iquidated damages are mandatory absent a showing of good

faith.”). 1 Thus, without a showing of the employer’s good faith, the proposed

settlement agreement must include an award for both the plaintiff’s unpaid wages

and liquidated damages.


1
  The cited cases address liquidated damages in the context of trial, rather than
settlement agreements. Other courts in this circuit interpret the statutory
requirement to apply to settlement agreements. See e.g., Nichols v. Dollar Tree
Stores, Inc., No. 1:13-CV-88 (WLS), 2013 WL 5933991, at * 2 (M.D. Ga. Nov. 1,
2013) (“The parties do not state whether Plaintiff is receiving liquidated damages,
or if he is not, the reasons why. Without clarification . . . the Court cannot
approve the proposed settlement agreement.”); Grimes v. Se. Rests. Corp., No.
1:12-CV-150 (WLS), 2013 WL 4647374, at *2 (M.D. Ga. Aug. 29, 2013)
(approving settlement where it awarded “Plaintiff $1,500 in back pay and $1,500
for ‘non-monetary damages,’” which satisfied the liquidated damages
requirement).

                                        4
      The Settlement Agreement and Release before the Court requires

Defendants to pay $20,000. (Doc. 16-1, p. 1). Of that sum, the settlement awards

Plaintiff $11,064.78. (Doc. 16, p. 5). $5,532.39, or half of Plaintiff’s recovery,

represents payment for his unpaid overtime wages. (Id.). The other $5,532.39 is

full payment for Plaintiff’s liquidated damages. (Id.). The Parties arrived at the

$5,532.39 award by first compromising on the number of overtime hours Plaintiff

worked and the hourly wage owed to him. (Id. at 5–6). Plaintiff’s regular hourly

wage was $12.25 when he worked for Defendants. (Id. at p. 5, n. 2). Therefore,

his overtime hourly wage would have been $18.37. (Id.). Plaintiff argues that

Defendants paid him cash for his overtime wages, and that cash compensation

was less than $18.37 per hour. (Id.). Defendants deny that they paid Plaintiff less

than time and a half for his overtime hours. (Id.). To compromise the factual

dispute, the Parties stipulate that Defendants paid Plaintiff $10 per hour cash for

his overtime work, and Defendants owed Plaintiff $8.37 per hour in unpaid

wages. (Id.). The Parties compromised on a total of 660.5 overtime hours. (Id.).

The $5,532.39 award represents approximately $8.37 per hour paid for 660.5

overtime hours. 2 (Id.).

      The Court finds that $5,532.39 reflects a reasonable compromise over the

issues. Procedural safeguards ensured that the inherent “inequalities in



2
  $8.37 multiplied by 660.5 equals $5,528.38. Plaintiff’s award compensates him
four dollars above this amount.
                                       5
bargaining power between employers and employees” did not taint their

negotiation process. Lynn’s Food Stores, Inc., 679 F.2d at 1352. Plaintiff initiated

suit, and the Parties resolved Plaintiff’s claim within an adversarial context. See

id. at 1354 (emphasizing that the “adversarial context” produces fair settlement

agreements). Plaintiff was represented by counsel experienced in FLSA litigation

at every stage of this dispute. See id. (finding that settlements are more likely to

be fair when employees are “represented by an attorney who can protect their

rights under the statute”). Plaintiff’s counsel filed the Complaint, participated in

settlement discussions and mediation, and drafted the proposed settlement

agreement. (Roberts Decl. ¶ 4). Mediation provided neutral oversight for their

negotiations. During mediation, each counsel “formulated and exchanged [his]

own proposed settlement figures . . . based upon [his] independent calculations.”

(Doc. 16, p. 4). The Parties now represent that they both “voluntarily agreed to

the terms of their settlement agreements.” (Id.). Nothing before the Court

suggests undue influence by the defendants-employers that could undermine the

settlement’s fairness. The Court, thus, has no reason to believe the Parties

arrived at the settlement’s unpaid wages award by means other than fairness.

      The settlement awards Plaintiff an additional, equal amount of liquidated

damages. (Id. at p. 5). This figure, of course, is fair because it is the full payment

required by statute. 29 U.S.C. § 216(b). The Court accepts the Parties’ stipulated

settlement agreement to the extent of the Plaintiff’s award.

                                          6
         B. Attorney’s Fee Award

      For successful plaintiffs, the district court shall “allow a reasonable

attorney’s fee to be paid by the defendant, and costs of the action.” Id. “The

language of the statute contemplates that the wronged employee should receive

his full wages plus the [liquidated damages] penalty without incurring any

expense for legal fees or costs.” Silva, 307 F. App’x at 351 (citations omitted).

The Court must “assure both that counsel is compensated adequately and that

no conflict of interest taints the amount the wronged employee recovers under a

settlement agreement.” Id.

      Under the proposed settlement agreement, Plaintiff’s counsel is to receive

$8,000 in attorney’s fees plus $935.23 for costs. (Doc. 16-1, p. 2). The Parties’

Motion indicates that Plaintiff entered into a contingency fee agreement with his

counsel, and the settlement’s attorney’s fee award merely reflects Plaintiff’s

contract. (Doc. 16, p. 6). That Plaintiff has consented to a fee agreement does

not relieve this Court of its duty to review an attorney’s fee award for

reasonableness. See Silva, 307 F. App’x at 351 (“[A] contingency contract to

establish [attorney’s] compensation . . . is of little moment in the context of

FLSA.”). First, the FLSA’s provisions are mandatory, and parties cannot contract

around its requirements. See Lynn’s Food Stores, Inc., 679 F.2d at 1352 (“FLSA

rights cannot be abridged by contract or otherwise waived . . . .” (quoting

Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981)).

                                       7
Second, the Eleventh Circuit is wary of contingency fee agreements for FLSA

settlements because the risk of conflict of interest. See Silva, 307 F. App’x at

351–52 (“To turn a blind eye to an agreed upon contingency fee in an amount

greater than the amount determined to be reasonable after judicial scrutiny runs

counter to FLSA’s provisions for compensating the wronged employee.”).

Therefore, the Court must assess the Parties’ proposed attorney’s fees award for

reasonableness irrespective of a previously-agreed-upon contract between

Plaintiff and Plaintiff’s counsel.

      Courts evaluate the reasonableness of attorney’s fees using the “lodestar

approach.” Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1299 (11th

Cir. 1988) (“The Supreme Court elected the lodestar approach because it

produces a more objective estimate . . . .”); see Walker v. Iron Sushi LLC, 752 F.

App’x 910, 912–16 (11th Cir. 2018) (per curiam) (applying the lodestar approach

to a FLSA settlement agreement). 3 To calculate a lodestar figure, the Court

3
  Plaintiff’s counsel contends that the Court should not apply the lodestar method,
and the Court should instead assess only the reasonableness of the contingency
fee’s percentage. (Doc. 16, p. 7 n. 3). In the FLSA context, attorney’s fees should
never reduce the amount of Plaintiff’s recovery. See Silva, 304 F. App’x at 351
(“[T]he statute contemplates that the wronged employee should receive his full
wages . . . without incurring any expense for legal fees and costs.”) (citations
omitted). Attorney’s fees are an additional obligation for employers-defendants,
and they should not depend on the plaintiff’s award. Thus, the Court must assess
the attorney’s fee award, rather than approve certain contingency fee
percentages. In Silva v. Miller, 547 F.Supp.2d 1299, 1305–06 (S.D. Fla. 2008),
the District Court rejected the proposed contingency fee award and applied the
lodestar method. aff’d, 307 F. App’x 349 (11th Cir. 2009).

                                        8
multiplies “the number of hours reasonably expended on the litigation” by “a

reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

Counsel seeking fees bears the burden of producing evidence of his hourly rate

and time spent on the litigation. Norman, 836 F.2d at 1303. If the court

determines that counsel’s evidence represents a “reasonable” hourly rate and

amount of time expended on the matter, the court calculates the lodestar amount

from those figures. Otherwise, the court has discretion to reduce an

unreasonable hourly rate or number of hours expended. See Walker, 752 F.

App’x at 913–16 (affirming district court’s decision in its lodestar calculation to

reduce the number of hours attorneys expended). Once the court determines a

lodestar figure, it can compare the lodestar to the requested attorney’s fee award

and decide whether that request is reasonable.

      1. Reasonable Hours Expended

      Plaintiff’s counsel submitted a Declaration detailing his hourly rate and time

expended on the matter, along with his credentials and experience resolving

FLSA claims. (Doc. 16-2). He also attached a billing record verifying the work he

and his paralegal, Linda Petmecky, performed. (Doc. 16-3). Plaintiff’s counsel

represents that as of August 5, 2019, he and his “support staff had incurred

43.75 hours of work.” (Doc. 16, p. 8). Only one attorney represented Plaintiff, and

it appears that no duplicative billing occurred between counsel and Petmecky.

See Norman, 836 F.2d at 1301–02 (“Redundant hours generally occur where

                                         9
more than one attorney represents a client.”). The majority of counsel’s billing

entries represent telephone and email communications to Plaintiff and

Defendants. (Docs. 16-3, 16, p. 4). Counsel billed larger time blocks for work

such as preparing for and attending mediation and drafting the settlement

agreement. (Doc. 16-3). These tasks were necessary to resolve Plaintiff’s claim,

and counsel appears to have performed them efficiently. The Court finds that the

number of hours expended on this matter is reasonable.

      2. Reasonable Hourly Rate

      “A reasonable hourly rate is the prevailing market rate in the relevant legal

community” for services provided by “lawyers of reasonably comparable skills,

experience, and reputation.” Norman, 836 F.2d at 1299. Plaintiff’s counsel

charged a $300 hourly rate, and his paralegal billed $125 per hour. Counsel’s

experience warrants his rate: he has been a member of the Georgia Bar for ten

years; he has participated in over 175 FLSA cases; and he has successfully

litigated FLSA claims through summary judgment, trial, and appeal to the

Eleventh Circuit. (Roberts Decl. ¶¶ 4–6); see Lyles v. Burt’s Butcher Shoppe &

Eatery Inc., No. 4:10-CV-53 (CDL), 2011 WL 4915484, at *4, 9–10 (M.D. Ga.

Oct. 17, 2011) (finding counsel’s $300 hourly rate reasonable); cf. Bullard v. 4D

Foods Inc., No. 5:17-CV-102 (CAR), 2018 WL 7360630, at *2 (M.D. Ga. Jan. 24,

2018) (calling counsel’s $350 hourly rate “high” for “the Middle District of

Georgia”). In 2016, this Court found that a $75 hourly rate for paralegals was

                                       10
reasonable in FLSA cases. Chadwick v. Warren, No. 7:15-CV-40 (HL), 2016 WL

320142, at *5 (M.D. Ga. Jan. 26, 2016) (rejecting $105 hourly rate sought for

paralegal). Information regarding Petmecky’s background is absent from the

record, so the Court cannot find a $125 hourly rate reasonable based on her

paralegal experience. See O’Neal v. Norfolk S. R.R. Co., No. 5:16-CV-519

(MTT), 2018 WL 6005425, at *2 (M.D. Ga. Nov. 15, 2018) (approving paralegal’s

$150 hourly rate where paralegal’s declaration showed she had “more than 20

years of experience in litigation”). The Court maintains that a $75 hourly rate is

reasonable for paralegals in this Court’s division, and accordingly, reduces

Petmecky’s hourly rate. 4 The Court otherwise finds that the hourly rate for

Plaintiff’s counsel is reasonable.

      3. Lodestar Calculation

      Having decided on reasonable hourly rates and number of hours

expended, the Court now calculates the lodestar figure. Multiplying counsel’s

hourly rate of $300 by his 24.30 hours expended equals $7,290. Petmecky’s

hourly rate of $75 multiplied by her 19.35 hours expended is $1,451.25. Adding

these figures together, the lodestar amounts to $8,741.25, exceeding the

4
  Counsel cites Oconee Cty. Sch. Dist. v. A.B., No. 3:14-CV-72 (CDL), 2016 U.S.
Dist. LEXIS 1788, at *5 (M.D. Ga. Jan. 7, 2016) to justify a $125 hourly paralegal
rate. There, the court found that “$125 is a reasonable hourly rate for the time of
Ms. Haury and Ms. Haverstick,” two attorneys working on the case. Id. As to the
paralegals, the court found that “$100 is a reasonable hourly rate.” Id. That case
was in Athens, Georgia, a more expensive legal market than this Court’s division,
Valdosta, Georgia.
                                        11
settlement’s proposed $8,000 attorney’s fee award. The lodestar is “presumed to

be the reasonable fee,” and therefore, the settlement’s proposed fee award, near

the lodestar figure, is also reasonable. Pennsylvania v. Del. Valley Citizens

Council for Clean Air, 478 U.S. 546, 564–65 (1986) (citations omitted). The

Parties agreed to award Plaintiff’s counsel $935.22 for expenses. (Doc. 16, p. 6).

Other than the requisite $400 filing fee, counsel has not presented evidence

regarding this dollar figure. The Court, however, assumes mediation would

constitute the bulk of his remaining expenses. The Court finds that the proposed

settlement agreement’s $8,000 attorney’s fee award and $935.22 payment for

counsel’s expenses are reasonable.

                                 CONCLUSION

      For the foregoing reasons, the Court finds that the Parties’ proposed

settlement agreement represents a “fair and reasonable” resolution of the

Parties’ bona fide disputes. Lynn’s Food Stores, Inc., 679 F.2d at 1354, 1355.

The Court hereby GRANTS the Parties’ Amended Joint Motion to Approve

Settlement Agreement. (Doc. 16). Defendants are ORDERED to pay Plaintiff and

Plaintiff’s counsel in accordance with their settlement agreement. Plaintiff’s

Complaint is DISMISSED with prejudice.

      SO ORDERED, this 18th day of December, 2019.


                               s/ Hugh Lawson_______________
                               HUGH LAWSON, SENIOR JUDGE

                                       12
